Case: 21-30510     Document: 00516233820          Page: 1    Date Filed: 03/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 March 10, 2022
                                   No. 21-30510
                                                                  Lyle W. Cayce
                                                                       Clerk
   Thomas Tate Tunstall,

                                                            Plaintiff—Appellant,

                                       versus

   Hope Daigle, formerly known as Hope D. Theriot,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:20-CV-02773


   Before Owen, Chief Judge, and Higginbotham and Elrod, Circuit
   Judges.
   Per Curiam:*
          Thomas Tunstall asserted various federal and state constitutional
   claims under 42 U.S.C. § 1983 against Hope Daigle, a Louisiana state official,
   after she allegedly pursued an improper child support enforcement action
   against him. The magistrate judge dismissed Tunstall’s claims against Daigle


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30510      Document: 00516233820              Page: 2   Date Filed: 03/10/2022




                                        No. 21-30510


   in her official capacity for lack of subject matter jurisdiction and Tunstall’s
   claims against Daigle in her individual capacity on the grounds that they were
   prescribed. We affirm.
                                             I.
          This case involves over a decade of child support proceedings in
   Alabama, Georgia, and Louisiana. In the dispute before us, Tunstall,
   proceeding pro se, asserts various claims pursuant to § 1983 against a single
   defendant—Daigle, a Louisiana Department of Family and Children
   Services official. Accordingly, we focus on Daigle’s conduct giving rise to the
   alleged constitutional violations.
          Tunstall claims that an Alabama state court terminated his child
   support obligations in 2008 as his children had reached the age of majority;
   nevertheless, two Alabama officials “unlawfully altered [Tunstall’s] official
   child support records by interpolating known false information” to make it
   appear as though he owed child support. Later, Daigle used this information
   to pursue an enforcement action against Tunstall in Louisiana. Tunstall
   asserts that Daigle knew he did not actually owe child support. And, without
   Tunstall being given “notice and the opportunity to be heard,” Daigle
   allegedly “fraudulently procured ex parte income assignment and
   withholding orders from the Louisiana court.” As a result, Tunstall claims
   his wages and tax returns were improperly seized.
          Later, Tunstall’s license and passport were suspended. Tunstall
   further alleges that Daigle “provided false and defamatory information that
   [Tunstall] was a ‘Dead Beat Dad’” who owed a substantial amount of child
   support to various credit reporting agencies, which made him unable to
   obtain a loan for his business. As a result, Tunstall claims he lost his job and
   benefits. Finally, Tunstall was held in criminal contempt by a Louisiana state
   court, which he attributes to Daigle’s enforcement action against him.




                                             2
Case: 21-30510       Document: 00516233820            Page: 3     Date Filed: 03/10/2022




                                       No. 21-30510


          Tunstall claims that “[a]t all pertinent times Daigle had actual
   knowledge of the orders and judgments [by Georgia and Louisiana state
   courts] decisively demonstrating [Tunstall] and his property were not subject
   to state enforcement action and/or seizure.” Accordingly, he asserts various
   constitutional claims against Daigle in both her individual and official
   capacities.1 Against Daigle in her official capacity, Tunstall asks the court to
   “[e]nter a permanent injunction compelling Daigle . . . to take any and all
   actions necessary to return all of [Tunstall’s] property seized between
   September 8, 2012–July 6, 2017.” Against Daigle in her individual capacity,
   he seeks monetary damages including “(1) a minimum of $2,226,928.84 in
   actual damages; (2) a minimum of $2,226,928.84 in compensatory damages;
   (3) a minimum of $6,680,786.52 in punitive damages; [and] (4) prejudgment
   interest.”
          Both parties consented to the jurisdiction of a magistrate judge. Daigle
   filed a motion to dismiss pursuant to 12(b)(1) and (b)(6) of the Federal Rules
   of Civil Procedure. The magistrate judge granted Daigle’s 12(b)(1) motion
   and dismissed Tunstall’s claims against Daigle in her official capacity without
   prejudice, finding they were barred by the Eleventh Amendment. The
   magistrate judge also granted Daigle’s 12(b)(6) motion and dismissed
   Tunstall’s claims against Daigle in her personal capacity, finding that the
   claims were prescribed at the time the lawsuit was filed. Tunstall appealed.




          1
            Specifically, Tunstall asserts that Daigle’s conduct violates the Fourth and
   Fourteenth Amendments to the United States Constitution, as well as Article I of
   Louisiana’s Constitution.




                                            3
Case: 21-30510           Document: 00516233820               Page: 4        Date Filed: 03/10/2022




                                             No. 21-30510


                                                  II.
           We review de novo a lower court’s grant of a Rule 12(b)(1) motion to
   dismiss for lack of subject matter jurisdiction.2 The party asserting
   jurisdiction bears the burden of proof.3
           We also review de novo a lower court’s grant of a motion to dismiss
   for failure to state a claim.4 We accept as true all well-pleaded facts in the
   complaint, viewing those facts in the light most favorable to the plaintiff.5 We
   will affirm a grant of a motion to dismiss for failure to state a claim “when the
   plaintiff has not alleged enough facts to state a claim to relief that is plausible
   on its face.”6 “A statute of limitations may support dismissal under Rule
   12(b)(6) where it is evident from the plaintiff’s pleadings that the action is
   barred and the pleadings fail to raise some basis for tolling or the like.”7
                                                  III.
           Tunstall urges that his claims against Daigle in her official capacity fall
   squarely within the exception to sovereign immunity provided by Ex parte
   Young. “The Eleventh Amendment bars citizens of a state from suing their
   own state or another state in federal court, unless the state has waived its
   sovereign immunity or Congress has expressly abrogated it.”8 Sovereign




           2
               Raj v. La. State Univ., 714 F.3d 322, 327 (5th Cir. 2013).
           3
               Id.
           4
               Id. at 329–30.
           5
               Id.
           6
               Id. at 330 (internal quotations and citations omitted).
           7
               Jones v. Alcoa, Inc., 339 F.3d 359, 366 (5th Cir. 2003).
           8
             Raj, 714 F.3d at 328 (internal citations omitted); see also Hans v. Louisiana, 134
   U.S. 1, 16–18 (1890).




                                                   4
Case: 21-30510          Document: 00516233820             Page: 5   Date Filed: 03/10/2022




                                           No. 21-30510


   immunity extends to suits against state officials in their official capacities. 9
   Where the state or a state official is entitled to sovereign immunity, this Court
   does not have subject matter jurisdiction over the suit.10 However, the
   Eleventh Amendment does not bar a suit seeking injunctive or declaratory
   relief brought against a state official in her official capacity acting in violation
   of federal law.11
          Tunstall described his claims as claims for “declaratory and injunctive
   relief,” but they still amount to a claim for money damages for retrospective
   harm. Tunstall asks the court to “[e]nter a permanent injunction compelling
   Daigle . . . to take any and all actions necessary to return all of [Tunstall’s]
   property seized between September 8, 2012–July 6, 2017.” The property
   Tunstall is referring to is garnished wages.12 His claim is really a request for
   money damages to compensate his retrospective harm. “We do not read Ex
   parte Young . . . to indicate that any form of relief may be awarded against a
   state officer, no matter how closely it may in practice resemble a money
   judgment payable out of the state treasury, so long as the relief may be labeled
   ‘equitable’ in nature.”13 Because “[t]he funds to satisfy the award
   [requested] in this case must inevitably come from the general revenues of




          9
           Gomez v. Hous. Auth. of the City of El Paso, 148 S.W.3d 471, 477 (Tex. App.—El
   Paso 2004, pet. denied).
          10
             Moore v. Louisiana Board of Elementary and Secondary Education, 743 F.3d 959,
   963 (5th Cir. 2014).
          11
               Ex parte Young, 209 U.S. 123, 155–56 (1908).
          12
             Tunstall claims Daigle “procure[d] ex parte income assignment and withholding
   orders” from the Louisiana court at this time, which continued until 2017.
          13
               Edelman v. Jordan, 415 U.S. 651, 666 (1974).




                                                 5
Case: 21-30510           Document: 00516233820            Page: 6      Date Filed: 03/10/2022




                                           No. 21-30510


   the State,”14 Tunstall’s claims against Daigle in her official capacity are
   barred by the Eleventh Amendment.15
          Tunstall also seeks to avoid the bar presented by the Eleventh
   Amendment by arguing the underlying merits of his various constitutional
   claims. However, the Eleventh Amendment is a jurisdictional bar to the
   suit.16 Regardless of the underlying merits of Tunstall’s claims, the Eleventh
   Amendment bars relief for his claims against Daigle in her official capacity.
   We affirm the magistrate judge’s dismissal of Tunstall’s claims against
   Daigle in her official capacity for lack of subject matter jurisdiction.
                                               IV.
          Tunstall next argues that his Fourth Amendment and Fourteenth
   Amendment claims against Daigle in her individual capacity are not
   prescribed. We affirm the magistrate judge’s holding that Tunstall’s claims
   against Daigle in her individual capacity are prescribed.
          Because “Congress did not establish a statute of limitations or a body
   of tolling rules applicable to actions brought in federal court under § 1983,”
   this Court “borrow[s] the state law of limitations governing an analogous
   cause of action.”17 “The statute of limitations for Section 1983 claims is the
   forum state’s personal-injury limitations period, which in Louisiana is one
   year.”18 While state law determines the length of the prescriptive period,


          14
               Id. at 665.
          15
               Fontenot v. McCraw, 777 F.3d 741, 752–55 (5th Cir. 2015).
          16
               Hans, 134 U.S. at 11.
          17
               Bd. of Regents v. Tomanio, 446 U.S. 478, 483–84 (1980) (internal quotations
   omitted).
          18
             Smith v. Reg’l Transit Auth., 827 F.3d 412, 421 (5th Cir. 2016) (internal
   quotations and citations omitted).




                                                 6
Case: 21-30510           Document: 00516233820           Page: 7       Date Filed: 03/10/2022




                                          No. 21-30510


   federal law determines the accrual date: “a cause of action accrues when the
   plaintiff knows or has reason to know of the injury which is the basis of the
   action.”19
           Tunstall asserts that his injury occurred between September 8, 2012
   and July 6, 2017, the period in which Daigle allegedly improperly garnished
   his wages. Tunstall knew of his alleged injury during this time period. Even
   accepting the latest date in this period, July 6, 2017, as the accrual date,
   Tunstall did not file suit until October 5, 2020—more than one year after the
   accrual date. Therefore, his claims are prescribed.
           Tunstall seeks to avoid prescription by arguing that the “detention”
   of his “seized” property “has not ended” and Daigle’s “post-judgment
   deprivation of his constitutional rights” are ongoing.20 In other words, he
   argues that the statutory period has not run as his harm is ongoing. However,
   adopting Tunstall’s theory would undermine statutory periods of
   limitations.21 The relevant inquiry is not whether Tunstall continues to suffer
   ongoing harm as a result of Daigle’s actions. Rather, the relevant inquiry is
   when Tunstall knew or had reason to know of the injury giving rise to his
   cause of action and whether he filed suit within the prescriptive period from
   that date.22 Tunstall failed to file suit within one year of the accrual date;
   therefore his claims against Daigle in her individual capacity are prescribed.




           19
                Id. (citation omitted).
           20
              Because, on appeal, Tunstall does not argue that his state law claims were not
   prescribed, nor does he argue for equitable tolling, “interruption,” or contra non valentem,
   these issues are waived. See Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994).
           21
                Tomanio, 446 U.S. at 485–86.
           22
                Smith, 827 F.3d at 421.




                                                7
Case: 21-30510    Document: 00516233820         Page: 8   Date Filed: 03/10/2022




                                 No. 21-30510


                                   ****
         We AFFIRM the dismissal of Tunstall’s claims against Daigle.




                                      8